Affirmed and Memorandum Opinion filed November 4, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00025-CR

                 MARCUS DURAN CARSWELL, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 25th District Court
                          Colorado County, Texas
                      Trial Court Cause No. 17-090-CR

                         MEMORANDUM OPINION

      Appellant appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).


                                        1
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. As of this date, more than 60 days have passed and no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief [and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Wise, Bourliot and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2